Petition for writ of certiorari granted, writ to issue forthwith. The parties directed to discuss *941in their briefs and oral arguments, in addition to the other questions presented, the question of whether the School Committee of the City of Providence is an aggrieved person under G.L. 1956, §42-35-15, as amended.
Vincent J. Piccirilli, for petitioner. Richard J. Israel, Attorney General, W. Slater Allen, Jr., Asst. Attorney General, for Board of Regents. Abedon, Michaelson, Stanzler & Biener, Julius C. Michaelson, for Providence School Administrators.